— Consolidated action in the City Court of Yonkers by an infant to recover damages for personal injuries, and by his father for medical expenses (Action No. 1), and to recover damages for injuries to person and property (Action No. 2). The appeal is from a judgment entered on a jury’s verdict in favor of respondent for $1,049 in Action No. 2 and dismissing the complaint in Action No. 1. A motor vehicle owned by appellant, Harry Egerman, and operated by his son, appellant Ernest P. Egerman, was involved in a collision with a motor vehicle owned and operated by respondent. Judgment unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldoek, Hallinan and Kleinfeld, JJ.; Murphy, J., deceased.